DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities:
Para. 48 reads, ‘In addition, by defining that a first feature is disposed “under” or “blow, or “beneath” a second feature …’ which appears to contain both typographical and grammatical errors.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 3-9, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moothedath et al. (US 7,815,485).
For the purposes of examination, the figures of Moothedath are viewed “upside-down” as shown – e.g., the head 40 and arms 22, 24 are viewed “down” and the abdomen 26, 28 are viewed “up”.  
Regarding claim 1, Moothedath discloses a robot waist skeleton, comprising: a waist inner skeleton (internal joint and gearing structure shown most clearly in figs. 2a-2b) configured to define each movement joint of a robot waist (the mapped structure is inherently capable of performing the claimed function); and a waist outer skeleton (exterior; see col. 3, line 64-col. 4, line 5), surrounding the waist inner skeleton, the waist outer skeleton being connected to the waist inner skeleton; wherein the waist outer skeleton is configured to define the appearance and shape of the robot waist (the mapped structure is inherently capable of performing the claimed function), the waist outer skeleton comprises a waist outer skeleton lower part (arms; e.g., 36, 38), a waist outer skeleton middle part (torso; e.g., 30, 32), and a waist outer skeleton upper part (abdomen; e.g., 26, 28); wherein the waist outer skeleton lower part is connected to the waist inner skeleton (the figures clearly show the claimed limitation); and the waist outer skeleton lower part, the waist outer skeleton middle part, and the waist outer skeleton upper part are connected in sequence, and all surround the waist inner skeleton (the figures clearly show the claimed limitation).
Regarding claim 3, Moothedath discloses the robot waist skeleton according to claim 1, wherein the waist outer skeleton lower part (36, 38) comprises a waist outer skeleton left lower part and a waist outer skeleton right lower part (each arm, e.g. 36, 38); and the waist outer skeleton left lower part and the waist outer skeleton right lower part are respectively fixed to two sides at (for the purposes of examination, the term “at” is broadly interpreted as synonymous with “near”) a lower part of the waist inner skeleton (clearly shown in figs. 2a-2b, where the arms are connected to the internal gearing).
Regarding claim 4, Moothedath discloses the robot waist skeleton according to claim 3, wherein the waist outer skeleton middle part (30, 32) comprises a waist outer skeleton middle front part (for the purposes of examination, either of 30 or 32 can be considered the “outer skeleton middle front part”; see below, claims 5-6, 8-9, for further interpretation of the art) and a waist outer skeleton middle rear part (for the purposes of examination, either of 30 or 32 can be considered the “outer skeleton middle rear part”; see below, claims 5-6, 8-9, for further interpretation of the art); and the waist outer skeleton middle front part is connected to the waist outer skeleton left lower part and the waist outer skeleton right lower part respectively, the waist outer skeleton middle rear part is connected to the waist outer skeleton left lower part and the waist outer skeleton right lower part respectively, the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part (all elements shown in the figures are broadly considered to be “connected”, either directly or indirectly), and the waist outer skeleton middle front part and the waist outer skeleton middle rear part surround a middle part of the waist inner skeleton (clearly shown in fig. 2a).
Regarding claim 5, Moothedath discloses the robot waist skeleton according to claim 4, wherein the waist outer skeleton left lower part is provided with a first positioning pin (figs. 4a-4c most clearly show a pin 72), and the waist outer skeleton right lower part is provided with a second positioning pin (72); and the waist outer skeleton middle front part (housing shown in 4a is not labeled as either 30 or 32, however either would read on the claim as interpreted) is provided with a first positioning hole (figs. 4a-4c most clearly show pin guide 74) and a second as interpreted, 74), the first positioning pin being inserted into the first positioning hole, and the second positioning pin being inserted into the second positioning hole.
Regarding claim 6, Moothedath discloses the robot waist skeleton according to claim 4, wherein the waist outer skeleton left lower part is provided with a third positioning pin (figs. 4a-4c most clearly show a pin 72), and the waist outer skeleton right lower part is provided with a fourth positioning pin (72); and the waist outer skeleton middle rear part (housing shown in 4a is not labeled as either 30 or 32, however either would read on the claim as interpreted) is provided with a third positioning hole (figs. 4a-4c most clearly show pin guide 74) and a fourth positioning hole (74), the third positioning pin being inserted into the third positioning hole, and the fourth positioning pin being inserted into the fourth positioning hole.
Regarding claim 7, Moothedath discloses the robot waist skeleton according to claim 4, wherein the waist outer skeleton upper part (26, 28) comprises a waist outer skeleton upper front part (for the purposes of examination, either of 26 or 28 can be considered the “outer skeleton upper front part”; see below, claims 8-9, for further interpretation of the art) and a waist outer skeleton upper rear part (for the purposes of examination, either of 26 or 28 can be considered the “outer skeleton upper rear part”; see below, claims 8-9, for further interpretation of the art); and the waist outer skeleton upper front part is connected to the waist outer skeleton middle front part, the waist outer skeleton upper rear part is connected to the waist outer skeleton middle rear part, the waist outer skeleton upper front part is connected to the waist outer skeleton upper rear part (the term “connected” is broadly interpreted to include both “directly connected” and “indirectly connected” such that all elements in the figures are considered to be connected), and the waist outer skeleton upper front part and the waist outer shown most clearly in fig. 3a).
Regarding claim 8, Moothedath discloses the robot waist skeleton according to claim 7, wherein the waist outer skeleton middle front part (as interpreted, 32) is provided with a fifth positioning pin (46), and the waist outer skeleton upper front part (as interpreted, 28) is provided with a fifth positioning hole (44), the fifth positioning pin being inserted into the fifth positioning hole (most clearly shown in fig. 2d).
Regarding claim 9, Moothedath discloses the robot waist skeleton according to claim 7, wherein the waist outer skeleton middle rear part (as interpreted, 32) is provided with a sixth positioning pin (46), and the waist outer skeleton upper rear part (as interpreted, 28) is provided with a sixth positioning hole (44), the sixth positioning pin being inserted into the sixth positioning hole (most clearly shown in fig. 2d).
Regarding claim 11, Moothedath discloses the robot waist skeleton according to claim 1, wherein the waist outer skeleton is made of a plastic material (plastic, col. 3, lines 16-17).
Regarding claim 12, Moothedath discloses a robot (an “animated doll”, see col. 3, lines 4-6, is considered to be a “robot”), comprising the robot waist skeleton as defined in claim 1, as disclosed above.  

Claims 1, 3, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2020/0180146).
Regarding claim 1, Xiong discloses a robot waist skeleton, comprising: a waist inner skeleton (11, 30) configured to define each movement joint of a robot waist (the mapped structure is inherently capable of performing the claimed function); and a waist outer skeleton 100, 200), surrounding the waist inner skeleton, the waist outer skeleton being connected to the waist inner skeleton; wherein the waist outer skeleton is configured to define the appearance and shape of the robot waist (the mapped structure is inherently capable of performing the claimed function), wherein the waist outer skeleton comprises a waist outer skeleton lower part (legs), a waist outer skeleton middle part (43), and a waist outer skeleton upper part (41); wherein the waist outer skeleton lower part is connected to the waist inner skeleton (the figures clearly show the claimed limitation); and the waist outer skeleton lower part, the waist outer skeleton middle part, and the waist outer skeleton upper part are connected in sequence, and all surround the waist inner skeleton (the figures clearly show the claimed limitation).
Regarding claim 3, Xiong discloses the robot waist skeleton according to claim 2, wherein the waist outer skeleton lower part comprises a waist outer skeleton left lower part and a waist outer skeleton right lower part (figs. 1, 5 show legs); and the waist outer skeleton left lower part and the waist outer skeleton right lower part are respectively fixed to two sides at a lower part of the waist inner skeleton (clearly shown in figs. 1, 5).
Regarding claim 10, Xiong discloses the robot waist skeleton according to claim 3, wherein surfaces of the waist outer skeleton lower part, the waist outer skeleton middle part, and the waist outer skeleton upper part that are distal from the waist inner skeleton are each provided with a skin positioning groove (fig. 8 shows multiple grooves throughout the respective elements, any of which can be broadly interpreted to be “skin positioning grooves”).

Claims 1, 3-4, 7, 11-12 are rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Enku (US 2002/0045401).
To expedite prosecution (i.e., so that Applicant is better able to amend the language of the claims to overcome the prior art of record), the following rejection is offered in the alternative. 
Regarding claims 1, 11-12, Enku discloses a robot waist skeleton, comprising: a waist inner skeleton (12, 22) configured to define each movement joint of a robot waist (the mapped structure is inherently capable of performing the claimed function); and a waist outer skeleton (4), surrounding the waist inner skeleton, the waist outer skeleton being connected to the waist inner skeleton; wherein the waist outer skeleton is configured to define the appearance and shape of the robot waist (the mapped structure is inherently capable of performing the claimed function), wherein the waist outer skeleton comprises a waist outer skeleton lower part (11), a waist outer skeleton middle part (8, 9), and a waist outer skeleton upper part (7); wherein the waist outer skeleton lower part is connected to the waist inner skeleton; and the waist outer skeleton lower part, the waist outer skeleton middle part, and the waist outer skeleton upper part are connected in sequence, and all surround the waist inner skeleton (the figures clearly show the claimed limitations).
Regarding claim 3, Enku discloses the robot waist skeleton according to claim 1, wherein the waist outer skeleton lower part (11) comprises a waist outer skeleton left lower part (left 29, as shown in figs. 2-3) and a waist outer skeleton right lower part (right 29, as shown in figs. 2-3); and the waist outer skeleton left lower part (29) and the waist outer skeleton right lower part (29) are respectively fixed to two sides (fig. 3 shows connection of 11b to 11c) at (the scope of the term “at” includes “near”) a lower part (22) of the waist inner skeleton (12, 22).
Regarding claim 4, Enku discloses the robot waist skeleton according to claim 3, wherein the waist outer skeleton middle part (8, 9) comprises a waist outer skeleton middle front part (8; e.g., fig. 2 shows element 8 overlapping element 9) and a waist outer skeleton middle rear part 9); and the waist outer skeleton middle front part (8) is connected to (the scope of the phrase “connected” includes both “directly connected” and “indirectly connected”) the waist outer skeleton left lower part and the waist outer skeleton right lower part respectively (by figs. 2-3, all shown elements are at least indirectly connected), the waist outer skeleton middle rear part (9) is connected to (the scope of the phrase “connected” includes both “directly connected” and “indirectly connected”) the waist outer skeleton left lower part and the waist outer skeleton right lower part respectively (by figs. 2-3, all shown elements are at least indirectly connected), the waist outer skeleton middle front part (8) is connected to (the scope of the phrase “connected” includes both “directly connected” and “indirectly connected”) the waist outer skeleton middle rear part (9), and the waist outer skeleton middle front part (8) and the waist outer skeleton middle rear part (9) surround a middle part of the waist inner skeleton (12).
Regarding claim 7, Enku discloses the robot waist skeleton according to claim 4, wherein the waist outer skeleton upper part (7) comprises a waist outer skeleton upper front part (7a) and a waist outer skeleton upper rear part (7b); and the waist outer skeleton upper front part (7a) is connected to (the scope of the phrase “connected” includes both “directly connected” and “indirectly connected”; for the purposes of examination, all elements shown in fig. 3 are at least indirectly connected) the waist outer skeleton middle front part (8), the waist outer skeleton upper rear part (7b) is connected to (the scope of the phrase “connected” includes both “directly connected” and “indirectly connected”; for the purposes of examination, all elements shown in fig. 3 are at least indirectly connected) the waist outer skeleton middle rear part (9), the waist outer skeleton upper front part (7a) is connected to the waist outer skeleton upper rear part (7b), and the waist outer skeleton upper front part (7a) and the waist outer skeleton upper rear part (7b) surround an upper part of the waist inner skeleton (12).

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.
Applicant has argued that the features of either arms or legs should not be viewed as the waist outer skeleton lower part, since the wording “robot waist skeleton” especially excludes the arms and legs of a robot (Remarks, pages 6-7). This is not persuasive. Applicant has argued a narrower interpretation of the phrasing “robot waist skeleton” than is claimed. 
The art of record has been mapped to the claimed limitations in accordance with the broadest reasonable interpretation of “robot waist skeleton” in light of the disclosure (e.g., Specification, para. 3: “[t]he waist skeleton of a robot is a hinge structure bridging an upper body and a lower body of the robot”); and has been shown to anticipate the claimed subject matter.   
Applicant has argued that “the exterior structure surrounding the waist inner skeleton on Moothedath doesn’t comprise a waist outer skeleton lower part, a waist outer skeleton middle part, and a waist outer skeleton upper part, which are connected in sequence” (Remarks, page 8). This is not persuasive. Applicant has argued a narrower interpretation of the phrasing of the limitations than is claimed The disclosure of Moothedath has been mapped to the claimed limitations in the body of the rejection, above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 








/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658